DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 3-8 are current in the application.  Claims 1 and 3-8 are currently under examination. 
Response to Arguments
Applicant’s arguments, see Remarks pages 4-6, filed January 29, 2021, with respect to the rejections under 35 U.S.C. 103 over Liu et al in view of Manthiram as not teaching microwave directed synthesis of lithium metal phosphates from anhydrous reactants have been fully considered and are persuasive.  The rejection of claims 1 and 3-8 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as stated above, Applicant’s arguments with respect to the combination of Liu et al in view of Manthiram as not reading on the claimed process of microwave directed synthesis of lithium metal phosphates from anhydrous reactants have been fully considered and are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991. The examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/C.M.R/Examiner, Art Unit 1794             

/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794